DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This action is a first action on the merits in response to the application filed on 08/09/2021.
Status of Claims
Claims 21-40 filed on 10/19/2021 are currently pending and have been examined in this application.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 21-40 are directed to an abstract idea without additional elements to integrate the claims into a practical application or to amount to significantly more than the abstract idea.
Claims 21-40 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of scheduling third party riders. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “transmitting a ride request for a third-party rider; receiving an identification of a driver from a set of trusted drivers among a pool of drivers who is within the social network sphere of the user; transmitting a password set by the user to a driver; transmitting the password set by the user to a third-party rider; determining that the password associated with the driver and the password associated with the third-party rider match; and receiving a ride confirmation”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the claimed elements describe a process for scheduling a ride. As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claim 31 recites substantially similar limitations to those presented with respect to claim 21. As a result, claim 31 recites an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. Similarly, claims 22-30 and 32-40 recite organizing human activity associated with managing personal behavior or relationships or interactions between people because the claimed elements describe a process for scheduling a ride. As a result, claims 22-30 and 32-40 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that do not recite an abstract idea. The additional elements of claim 1 include “a user device”, “a server”, “driver device”, and “a device associated with the third-party rider”. When considered in view of the claim as a whole, the steps of “receiving and transmitting” do not integrate the abstract idea into a practical application because “receiving and transmitting” are a insignificant extra solution activities to the judicial exception. When considered in view of the claim as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claim 31 recites substantially similar limitations to those recited with respect to claim 1. Although claim 31 further recites “A system for requesting a ride for a third-party rider by a ride requestor, comprising: a user device, including a processor”, when considered in view of the claim as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 31 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 22-30 and 32-40 do not include any additional elements beyond those recited by independent claims 21 and 31. As a result, claims 22-30 and 32-40 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that do not recite an abstract idea. The additional elements of claim 1 include “a user device”, “a server”, “driver device”, and “a device associated with the third-party rider”. The steps of “receiving and transmitting” do not amount to significantly more than the abstract idea because “receiving and transmitting” are well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(ll). The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claim 31 recite substantially similar limitations to those recited with respect to claim 1. Although claim 31 further recites “A system for requesting a ride for a third-party rider by a ride requestor, comprising: a user device, including a processor”, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claim 31 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 22-30 and 32-40 do not include any additional elements beyond those recited by independent claims 21 and 31. As a result, claims 22-30 and 32-40 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 21-40 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or non-obviousness. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 21-29 and 31-39 are rejected under 35 U.S.C. 103 as being un-patentable over Khan et al. (US 2017/0127215 A1) hereinafter Khan215 in view of Khan et al. (US 20170124506 A1) hereinafter Khan506, in view of Brinig et al. (US 20180101925 A1), and in further view of Isaac (US 2005/0114014 A1).
Regarding claim 21, Khan215  A method of requesting a ride for a third-party rider by a user, comprising: [Khan215, claim 1, Khan215 teaches “A method comprising: receiving, through the user interface of a user device of a user, a request for a ride from the user”. Also, para. 0060 confirms a third party rider (child) “If the rider is a child or other person who may need supervision, the user can assign and provide information relating to a supervisor who is expected to or who has permission to hand over the rider to the driver at the time of pick-up”] transmitting, by a user device, a ride request to a server for a third-party rider; [Khan215, Abstract, Khan215 teaches “A method comprising: receiving, through the user interface of a user device of a user, a request for a ride from the user”. Further, Khan215’ para. 0046 teaches “Each of the server 35 and the client device 54 communicate over a wireless network 38, such as a cellular network, the Internet, and so forth”. In addition, Khan215’ para. 0058, Khan215 teaches a request for a child, third party “camera component of the user's client device 54 or can use a previously taken photograph. The picture can be sent to the on-demand and scheduling service system 150 through the network 38 interface of the client device 54 of the user”] 
Khan215 does not specifically teach, however, Khan506 teaches receiving, by the user device an identification of a driver from a set of trusted drivers among a pool of drivers who is within the social network sphere of the user; [Khan506, para. 0087, Khan506 teaches “For instance, the user can view the names of other users who have recommended the driver, such as users with whom the user is associated (e.g., users with whom the user is linked in a social network) or unrelated users” wherein a user can view the name of a person within a social network who recommended the trusted driver (previously requested a ride from the driver) is equivalent to receiving identification of a driver] 
Khan215 teaches providing a driver to a third party user and Khan506 teaches rules based driver selection. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Khan215 to incorporate the teaching of Khan506 by displaying a driver previously used by a person within a social network sphere of a user.  The motivation to combine Khan215 and Khan506 has the advantage where the user can interact with the list of recommended drivers 66, for instance, by marking a driver as a trusted driver, scheduling a ride with one of the drivers on the list of recommended drivers 66, or requesting an interview with one of the drivers [Khan506, para. 0087]
Khan215 in view of Khan506 does not specifically teach, however, Brinig teaches transmitting, by the user device, a password set by the user to a device associated with the driver; transmitting, by the user device, the password set by the user to a device associated with the third-party rider; determining that the password associated with the driver and the password associated with the third-party rider match; [Brinig, para. 0064, Brinig teaches “the transport system 100 can transmit a match code 124 to the rider device to enable the rider 174 to directly pair with an available driver 184 (610)” transmitting a password to the rider and to the driver for a matching purpose, wherein the match code is equivalent to determining that the password associated with the driver and the password associated with the third-party rider match]
Brinig teaches On-demand transportation services. The reference is in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Khan215 in view of Khan506 to incorporate the teaching of Brinig by sending password to the driver and the third party rider.  The motivation to combine Khan215 in view of Khan506 and Brinig has the advantage of receiving by the system a match code indicating the binding between the rider and the driver. “The transport system 100 can receive an indication of a match code entry 186 of the match code 124 from a driver device (615). As described herein, the match code entry 186 can indicate that the rider 174 has shown or otherwise provided the match code 124 to the driver 184. Based on the pairing, the transport system 100 can record an on-trip state for both the rider 174 and the driver 184 to indicate that the pairing has been made and a trip has initiated” [Brinig, para. 0065]
Khan215 in view of Khan506 and Brinig does not teach, however, Isaac teaches and receiving, by the user device and a device associated with the third-party rider, a ride confirmation [Isaac, para. 0079, Isaac teaches “At step 711, the system optionally generates a confirmation message for the traveler. For example, the navigation unit may provide to the traveler an audible or visual message saying, "Mr. (Third Party's name) has been notified that your estimated time of arrival is XX minutes." Another message might read, "Mr. (Third Party's name) has been notified of the new delay due the fender bender at Spaghetti Junction." Confirmation of the notification is received by the traveler at step 712” ride confirmation is received by a user]
Isaac teaches a system and method of calculating an estimated time of arrival for a traveler is provided, along with a notification of this estimated time that is sent to a third party. The reference is in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Khan215 in view of Khan506 and Brinig to incorporate the teaching of Isaac by sending notification to a rider and a third party requesting the ride and provides what is claimed in claim 1 by the invention under examination.  The motivation to combine Khan215 in view of Khan506 and Brinig with Isaac is advantageous because in that a 10 minute ride, for example in Los Angeles, may take anywhere from 10 minutes to 2 hours, depending upon the traffic. When the traveler selects multiple notification points, the estimated time of arrival will continually be updated and changed due to traffic delays. Thus, in a situation where traffic is moving well and then suddenly stops due to an accident, the third party will receive an updated notification once the delay is added to the estimated time of arrival [Isaac, para. 0075]  
Regarding claim 22. Khan215 in view of Khan506, Brinig, and Isaac teach all of the limitations of claim 21 (as above). Further, Khan15 teaches wherein the user device may transmit to the server one or more personal interests of the third-party rider [Khan215, para. 0060, Khan215 teaches “For instance, when a user makes a request for a ride, the user can provide information such as pick-up location 60, drop off location 62, pick-up time 58 and date, or other information. This information provided by the user can be displayed in the driver's user interface 59” wherein pick-up location 60, drop off location 62 are user preference transmitted from the user to the driver through the server as per Khan15 para. 0046 “The server 35 can be a remote computing device for storing data, performing calculations, managing rulesets associated with each user, rider, and driver of the system 150, and other similar functions”].  
Regarding claim 23. Khan215 in view of Khan506, Brinig, and Isaac teach all of the limitations of claim 22 (as above). Further, Khan15 teaches wherein the server may transmit to the device associated 2Application No. 17/397,468 with the driver the one or more personal interests of the third-party rider [Khan215, para. 0060, Khan215 teaches “For instance, when a user makes a request for a ride, the user can provide information such as pick-up location 60, drop off location 62, pick-up time 58 and date, or other information. This information provided by the user can be displayed in the driver's user interface 59” wherein pick-up location 60, drop off location 62 are user preference transmitted from the user to the driver through the server as per Khan15 para. 0046 “The server 35 can be a remote computing device for storing data, performing calculations, managing rulesets associated with each user, rider, and driver of the system 150, and other similar functions”].   
Regarding claim 24. Khan215 in view of Khan506, Brinig, and Isaac teach all of the limitations of claim 21 (as above). Further, Khan15 teaches wherein the user device transmits a ride request to a server for a second third-party rider at a second location [Khan215, para. 0038, Khan215 teaches “an on-demand and scheduling service system 150 receives a request 156 for a ride from a user 152. In some examples, the user 152 requests the ride for himself; in some examples, the user 152 requests the ride on behalf of a rider 154” wherein a request on behalf of a rider 154 is equivalent to a second request].  
Regarding claim 25. Khan215 in view of Khan506, Brinig, and Isaac teach all of the limitations of claim 24 (as above). Further, Khan15 teaches wherein the server calculates a second pick up time for a second location for the second third-party rider [Khan215, figure 5, Khan215 teaches a ride itinerary including location, time, price, calculated distance, ride duration].  
Regarding claim 26. Khan215 in view of Khan506, Brinig, and Isaac teach all of the limitations of claim 24 (as above). Further, Khan15 teaches wherein the server calculates a second drop-off time for a second drop-off location for the second third-party rider [Khan215, para. 0062, Khan215 teaches “Referring to FIG. 7, once the driver has started driving toward the pick-up location, the user is shown a status interface indicating that the driver is en route”, real time update of the ride. Further, figure 21 displays real time status of driver’s location and a drop off time].  
Regarding claim 27. Khan215 in view of Khan506, Brinig, and Isaac teach all of the limitations of claim 21 (as above). Further, Khan15 teaches wherein the user device sends information to the server concerning the identity of a contact person located at the drop-off location [Khan215, para. 0066, Khan215 teaches “In some examples, the pickup interface 84 for a driver can include information 86 identifying the rider and information 88 identifying a supervisor of the rider, such as the user who requested the ride, a person supervising the rider at the pick-up site, a person who will receive the rider at the drop-off site” wherein an identity of a receiving person at the drop-off location].  
Regarding claim 28. Khan215 in view of Khan506, Brinig, and Isaac teach all of the limitations of claim 27 (as above). Khan215 in view of Khan506 and Isaac does not specifically teach, however, Brinig teaches wherein the user device transmits a password to the contact person at the drop-off location [Brinig, para. 0064, Brinig teaches “the transport system 100 can transmit a match code 124 to the rider device to enable the rider 174 to directly pair with an available driver 184 (610)”. The contact person at the drop-off location in a non-functional descriptive material per MPEP 2111.05. Wherein transmitting a password to the rider device is equivalent to transmitting password to person at the drop-off location]
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Khan215 in view of Khan506 and Isaac to incorporate the teaching of Brinig by sending password to the driver and the third party rider.  The motivation to combine Khan215 in view of Khan506 and Isaac with Brinig has the advantage of receiving by the system a match code indicating the binding between the rider and the driver. “The transport system 100 can receive an indication of a match code entry 186 of the match code 124 from a driver device (615). As described herein, the match code entry 186 can indicate that the rider 174 has shown or otherwise provided the match code 124 to the driver 184. Based on the pairing, the transport system 100 can record an on-trip state for both the rider 174 and the driver 184 to indicate that the pairing has been made and a trip has initiated” [Brinig, para. 0065].
Regarding claim 29. Khan215 in view of Khan506, Brinig, and Isaac teach all of the limitations of claim 21 (as above). Further, Khan15 teaches wherein the user device inputs a particular ride requests that occurs on a particular day of the week [Khan215, para. 0038, Khan215 teaches “The request for a ride can include schedule information, such as the date and time of the ride” wherein a request for a particular date].  
Claims 30 and 40 are rejected under 35 U.S.C. 103 as being un-patentable over Khan et al. (US 2017/0127215 A1) hereinafter Khan215 in view of Khan et al. (US 20170124506 A1) hereinafter Khan506, in view of Brinig et al. (US 20180101925 A1), in further view of Isaac (US 2005/0114014 A1) and in further view of Assael (US 20080091342 A1).
Regarding claim 30. Khan215 in view of Khan506, Brinig, and Isaac teach all of the limitations of claim 29 (as above). Khan215 in view of Khan506, Brinig, and Isaac does not specifically teach, however, Assael teaches wherein the user device sets up an automatic repeat for the particular ride that occurs on the particular day of the week [Assael, para. 0098, Assael teaches “The format of the display that is put on the screen may be determined by whether the inputted frequency of travel F denotes a one-time trip or a weekly commute”. Wherein an recurring ride per week]
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Khan215 in view of Khan506, Brinig, and Isaac to incorporate the teaching of Assael by setting recurring rides.  The motivation to combine Khan215 in view of Khan506, Brinig, and Isaac with Assael has the advantage of making such arrangements more convenient and efficient through automated identification of potential rideshare users [Assael, para. 103].  
Regarding claim 31, the claim recites analogous limitations to claim 21 above, and is therefore rejected on the same premise. Claim 21 is a method claim while claim 31 is directed to a system which is anticipated by Khan215, para. 0081.
Regarding claims 32-40, claims32-40 recite substantially similar limitations as claim 22-30, respectively; therefore, claims 32-40 are rejected with the same rationale, reasoning, and motivation provided above for claims 22-30, respectively. Claims 22-30 are method claims while claims 32-40 are directed to a system which is anticipated by Khan215, para. 0081.
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3734.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.
/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623